HUXMAN, Circuit Judge.
William S. Mason, a farmer, died September 26, 1937. At the time of his death he was indebted to the Federal Land Bank of Berkeley on several negotiable notes secured by mortgages on real estate in Box Elder County, Utah. On April 17, 1941, appellant, Wayne N. Mason, was appointed administrator of his estate. The Probate Court authorized him to institute proceedings in the United States District Court .of Utah for relief under Section 75 of the Bankruptcy Act, 11 U.S.C.A. § 203. Thereafter the Probate Court set aside the order authorizing the institution of the proceedings and the federal court dismissed the petition. This was done on the authority of Zion’s Savings Bank & Trust Co. v. Harris, 99 Utah 464, 105 P.2d 461. The administrator has appealed.
Appellee has filed a motion to dismiss on the ground that the administrator may not maintain the action in the Federal Court in the absence of an order from the state Probate Court authorizing him to proceed. We so held in Sterling P. Harris, *1016Administrator, v. Zion’s Savings Bank & Trust Company, 10 Cir., 127 F.2d 1012, decided this day. That decision is controlling here.
The appeal is without merit and is therefore dismissed.